DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 10/01/2021 has been entered and is currently under consideration.  Claims 1-9, 11-28, and 31-38.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-7, 9, 11, 13-24, 27-28, and 31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turng et al. (US 2011/0175259 of record) hereinafter Turng in view of Lindefjeld et al. (US 2021/0008591) hereinafter Lindefjeld.
Regarding claim 1, Turng teaches:
A method (abstract), comprising:
supporting fibers on a support structure (Fig 6: work platform 66; [0043]);
generating an electric field (Fig 6; [0044]);
encompassing fibers within the electric field to orient the fibers in a desired orientation relative to each other (Fig 6; [0043-0044]), wherein the encompassing comprises moving the electric field relative to the support structure to orient fibers supported on the support structure in a desired orientation relative to each other ([0043-0044]); and
subsequent to the encompassing, fixing the fibers in the desired orientation within a matrix material to at least partially create a composite part ([0043-0044]).
Turng does not teach encompassing less than all of the fibers supported on the support structure within the electric field.
In the same field of endeavor regarding orientation of fibers, Lindefjeld teaches supporting fibers on a support structure and applying a force to less than all of the fibers supported on the support structure by moving the mechanical force relative to the support structure to orient fibers supported on the support structure in a desired orientation relative to each other for the motivation of rendering a nanotube fabric layer into an ordered state ([0185-0188]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the encompassing step as taught by Turng to encompass less than all of the fibers as taught by Lindefjeld in order to render a nanotube fabric layer into an ordered state.
Regarding claim 3, Turng in view of Lindefjeld teaches the method of claim 1.
Turng further teaches wherein the fibers are dielectric ([0029]).
Regarding claim 6, Turng in view of Lindefjeld teaches the method of claim 1.
Turng further teaches prior to the encompassing, electrostatically polarizing the fibers ([0029]).
Regarding claim 7, Turng in view of Lindefjeld teaches the method of claim 6.
Turng further teaches wherein the electrostatically polarizing comprises: positioning a first structure on a first side of the fibers and a second structure on a second side of the fibers that is opposite the first side; and applying a voltage across the first structure and the second structure sufficient to electrostatically polarize the fibers (Fig 6; [0038, 0043-0044]).
Regarding claim 9, Turng in view of Lindefjeld teaches the method of claim 1.
Turng further teaches wherein when the fibers are within the electric field, longitudinal axes of the fibers align with the electric field (Fig 6; [0038, 0043-0044]).
Regarding claim 11, Turng in view of Lindefjeld teaches the method of claim 1.
Turng further teaches wherein the encompassing comprises producing the electric field between two spaced-apart electrode (Fig 6; [0043-0044]).
Regarding claim 13
Turng further teaches wherein the moving comprises moving the electrodes in the same direction relative to the support structure ([0043-0044]).
Regarding claim 14, Turng in view of Lindefjeld teaches the method of claim 1.
Turng further teaches wherein the moving comprises removing fibers from within the electric field ([0043-0044]).
Turng in view of Lindefjeld does not explicitly recite that gravity causes the at least some of the fibers to lay-down on a surface in the desired orientation.
However, since the prior art method teaches the same steps as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the claimed results.
Regarding claim 15, Turng in view of Lindefjeld teaches the method of claim 1.
Lindefjeld further teaches wherein in the desired orientation, not all of the fibers are parallel to each other (Fig 3f).
Regarding claim 16, Turng in view of Lindefjeld teaches the method of claim 1.
Lindefjeld further teaches wherein in the desired orientation, the fibers are in a non-uniform orientation (Fig 5).
Regarding claim 17, Turng in view of Lindefjeld teaches the method of claim 16.
Lindefjeld further teaches wherein in the non-uniform orientation, some of the fibers are parallel to each other and are not parallel to others of the fibers (Fig 5).
Regarding claim 18, Turng in view of Lindefjeld teaches the method of claim 1.
Lindefjeld further teaches wherein in the desired orientation, voids are present within regions of the fibers (Fig 3f; [0187]).
Regarding claim 19, Turng in view of Lindefjeld teaches the method of claim 1.
Turng in view of Lindefjeld does not explicitly recite wherein the desired orientation imparts uniform material properties to the composite part.  However, since the prior art method teaches the same steps as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the claimed results.
Regarding claim 20
Turng in view of Lindefjeld does not explicitly recite wherein the desired orientation imparts non-uniform material properties to the composite part.  However, since the prior art method teaches the same steps as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the claimed results.
Regarding claim 21, Turng in view of Lindefjeld teaches the method of claim 1.
Turng in view of Lindefjeld does not explicitly teach wherein the composite part comprises one or more of a score line, a fracture point, a drill hole location, or a radius associated with the desired orientation.
However, any point of the prior art composite part may be fractured or drilled into and thus inherently possesses a fracture point or a drill hole location.
Regarding claim 22, Turng in view of Lindefjeld teaches the method of claim 1.
Turng further teaches wherein during the encompassing the electric field relative to the fibers, the fibers are within a slurry ([0043-44]).
Regarding claim 23, Turng in view of Lindefjeld teaches the method of claim 1.
Turng further teaches encompassing the electric field relative to the fibers.
Lindefjeld further teaches wherein during the application of force relative to the fibers, the fibers are within a gas environment ([0053]).
Regarding claim 24, Turng in view of Lindefjeld teaches the method of claim 1.
Turng further teaches wherein the fixing comprises applying a tackifier to the fibers, and wherein the tackifier comprises the matrix material ([0038-0039]).
Regarding claim 27, Turng in view of Lindefjeld teaches the method of claim 1.
Turng further teaches wherein the fixing comprises at least partially curing the composite part ([0038-0039]).
Regarding claim 28, Turng in view of Lindefjeld teaches the method of claim 1.
Turng further teaches wherein the fixing creates a first ply of composite material; and wherein the method further comprises: repeating the generating, the encompassing, and the fixing with respect to new fibers to create one or more additional plies of composite material; and stacking the first ply of composite material with the one or more additional plies of composite material ([0043-0044]).
Regarding claim 31, Turng in view of Lindefjeld teaches the method of claim 14.
Lindefjeld further teaches wherein the moving and the removing comprises creating a path of aligned fibers on the support structure within regions of non-aligned fibers on the support structure (Fig 3f).
Regarding claim 32, Turng in view of Lindefjeld teaches the method of claim 31.
Turng in view of Lindefjeld does not explicitly recite wherein following the fixing, the path of aligned fibers facilitates cutting or breaking the composite part along the path of aligned fibers.
However, since the prior art method teaches the same steps as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the claimed results.
Regarding claim 33, Turng in view of Lindefjeld teaches the method of claim 32.
Lindefjeld further teaches following the fixing, breaking or cutting the composite part along the path of aligned fibers (FIG 57A-E; [0314-0316]).
Regarding claim 34, Turng in view of Lindefjeld teaches the method of claim 14.
Lindefjeld further teaches wherein the moving and the removing comprises creating a region that is void of fibers on the support structure (Fig 3F; [0187])
Regarding claim 35, Turng in view of Lindefjeld teaches the method of claim 34.
Turng in view of Lindefjeld does not teach wherein the region is circular.
However, it has been broadly held that changes in shape are obvious.  See MPEP 2144.04(VI)(B).
Therefore it would have been obvious to one of ordinary skill in the art to have changed the shape of the void region to be circular.
Regarding claim 36, Turng in view of Lindefjeld teaches the method of claim 34.
Lindefjeld further teaches wherein the region is linear (Fig 3f).
Regarding claim 37, Turng in view of Lindefjeld teaches the method of claim 34.
Turng in view of Lindefjeld does not explicitly recite following the fixing, the region facilitates cutting or breaking the composite part at the region.
However, since the prior art method teaches the same steps as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the claimed results.
Regarding claim 38, Turng in view of Lindefjeld teaches the method of claim 37.
Lindefjeld further teaches following the fixing, breaking or cutting the composite part at the region (FIG 57A-E; [0314-0316]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turng in view of Lindefjeld  as applied to claim 1 above, and further in view of Vyakarnam et al. (US 5846356) hereinafter Vyakarnam.
Regarding claim 2, Turng in view of Lindefjeld teaches the method of claim 1.
Turng in view of Lindefjeld does not teach wherein the fibers comprise chopped fiber composite pieces.
In the same field of endeavor regarding fiber composites, Vyakarnam teaches using chopped fiber composites for the motivation of providing a high speed methodology for manufacturing aligned discontinuous fiber composites (col 3, ln 8-13; col 10, ln 24-30).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the fibers as taught by Turng in view of Lindefjeld to be chopped composite fibers as taught by Vyakarnam in order to provide a high speed methodology for manufacturing aligned discontinuous fiber composites
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turng in view of Lindefjeld as applied to claim 1 above, and further in view of Baughman et al. (US 2019/0096540 of record) hereinafter Baughman.
Regarding claim 4, Turng in view of Lindefjeld teaches the method of claim 1.
Turng in view of Lindefjeld does not teach wherein each of the fibers comprises a reinforcing structure within a matrix, and wherein the matrix is dielectric.
In the same field of endeavor regarding nanofibers, Baughman teaches nanofiber sheathes comprising nanofibers with dielectric coating for the motivation of increasing the capacitance of the fibers ([0130]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the nanofibers as taught by Turng in view of Lindefjeld with the nanofiber sheathes as taught by Baughman in order to increase capacitance of the fibers.
Regarding claim 5, Turng in view of Lindefjeld and Baughman teaches the method of claim 4.
Lindefjeld further teaches wherein the reinforcing structure is electrically conductive ([0154]).
Claims 8 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turng in view of Lindefjeld  as applied to claim 1 above, and further in view of Hsiao (US 2016/0168342 of record) hereinafter Hsiao.
Regarding claim 8, Turng in view of Lindefjeld teaches the method of claim 1.
Turng in view of Lindefjeld does not teach wherein the electric field is a pulsed electric field.
In the same field of endeavor regarding fiber composites, Hsiao teaches wherein the electric field is a pulsed electric field for the motivation of providing shorter time to stability and higher level of uniformity ([0030]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the electric filed as taught by Turng in view of Lindefjeld with the pulsed electric field as taught by Hsiao in order to provide shorter time to stability and higher level of uniformity.
Regarding claim 25, Turng in view of Lindefjeld teaches the method of claim 1.
Turng in view of Lindefjeld does not teach wherein the fixing comprises applying a tape to the fibers, and wherein the tape comprises the matrix material.
Hsiao further teaches wherein the fixing comprises applying a tape to the fibers, and wherein the tape comprises the matrix material for the motivation of aligning the fibers with the receiving material (Fig 5, 6; [0056]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the process as taught by Turng in view of Lindefjeld with the pre-oriented tape as taught by Hsiao in order to align the fibers with the receiving material.
Regarding claim 26, Turng in view of Lindefjeld teaches the method of claim 1.
Turng in view of Lindefjeld does not teach wherein the fixing comprises compacting the composite part.
Hsiao further teaches wherein the fixing comprises compacting the composite part for the motivation of driving the fibers into the material ([0062]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the process as taught by Turng in view of Lindefjeld with the vacuum pressure as taught by Hsiao in order to drive the fibers into the material.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turng in view of Lindefjeld as applied to claim 11 above, and further in view of Suehiro et al. (US 2013/0171406 of record) hereinafter Suehiro.
Regarding claim 12, Turng in view of Lindefjeld teaches the method of claim 11.
Turng in view of Lindefjeld does not teach wherein the moving comprises moving the electrodes in opposite directions relative to the support structure.
In the same field of endeavor regarding composites, Suehiro teaches oscillating electrodes in opposite directions relative a support for the motivation of enhancing the orientation properties of the particles ([0017]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the moving step as taught by Turng in view of Lindefjeld with the moving step as taught by Suehiro in order to enhance the orientation properties of the particles.
Response to Arguments
Applicant’s arguments filed 10/01/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                                                                                                                                      /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743